Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147510                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  AMY M. OGILVIE,                                                                                         David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 147510
                                                                    COA: 310935
                                                                    Alpena CC: 11-004212-DM
  ERIC ARLINGTON OGILVIE,
            Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the April 26, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The defendant’s motions
  to adjourn the case until transcript is obtained, to allow for supplemental pleadings of
  application for appeal, to allow for corrections to the record, and to provide other relief
  are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
           h0127
                                                                               Clerk